Case: 19-60497      Document: 00515464981         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-60497                           June 24, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
INGRID KARINA ESCOBAR-PORTILLO; YEFRIN BLADIMIR NUNEZ-
ESCOBAR; MELANY SACHEL NUNEZ-ESCOBAR,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 088 851
                               BIA No. A202 088 852
                               BIA No. A202 088 853


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ingrid Karina Escobar-Portillo, Yefrin Bladimir Nunez-Escobar, and
Melany Sachel Nunez-Escobar seek review of the dismissal by the Board of
Immigration Appeals (BIA) of their appeals from the denial by the Immigration
Judge (IJ) of their applications for asylum and withholding of removal. As


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60497    Document: 00515464981     Page: 2   Date Filed: 06/24/2020


                                 No. 19-60497

petitioners did not brief the BIA’s dismissal of their claim for protection under
the Convention Against Torture, the issue is waived. See Monteon-Camargo v.
Barr, 918 F.3d 423, 428 (5th Cir. 2019).
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009).   We review questions of law de novo and factual findings for
substantial evidence. Id. Under the substantial evidence standard, “[t]he
alien must show that the evidence was so compelling that no reasonable
factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th
Cir. 2009).
      To qualify for asylum, an alien must prove that he or she either has
suffered past persecution or has a well-founded fear of future persecution in
his or her native country. 8 C.F.R. § 208.13(b). “[T]he applicant must establish
that race, religion, nationality, membership in a particular social group, or
political opinion was or will be at least one central reason for persecuting the
applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). We have rejected the argument that a
petitioner belongs to a particular social group based on his or her resistance to
gang membership. See Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th
Cir. 2012). A social group defined as the family members of individuals who
resist gang membership similarly fails to satisfy the requisite standard. See
id. at 522. The BIA did not err in finding that petitioners failed to demonstrate
their entitlement to asylum. See Wang, 569 F.3d at 536-37. Further, as
“[w]ithholding of removal is a higher standard than asylum,” aliens who, like
the petitioners, fail to show entitlement to asylum also fail to show entitlement
to withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir.
2002).




                                       2
    Case: 19-60497    Document: 00515464981     Page: 3   Date Filed: 06/24/2020


                                 No. 19-60497

      Finally, petitioners’ argument that the immigration court lacked
jurisdiction over their case because the notices to appear did not include the
time or place of their hearing is foreclosed under Pierre-Paul v. Barr, 930 F.3d
684, 689-93 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020)
(No. 19-779).
      PETITION DENIED.




                                       3